 

EXHIBIT 10.10

 

SECURITIES PURCHASE AGREEMENT

 

Dated as of January 17, 2017

 

Xtant Medical Holdings, Inc.

600 Cruiser Lane

Belgrade, Montana 59714

 

Ladies and Gentlemen:

 

Each of the undersigned hereby confirms its agreement with you as follows:

 

1.This Securities Purchase Agreement (this “Agreement”) is made as of the date
hereof between Xtant Medical Holdings, Inc., a Delaware corporation (the
“Company”), and the Investors listed on the signature pages hereto (the
“Investors”). The Investors hold Convertible Promissory Notes issued by the
Company pursuant to the Securities Purchase Agreement, dated as of April 14,
2016 (the “Notes”), in the aggregate principal amount of $2,238,166.

 

2.The Company is proposing to issue and sell to the Investors $67,145 aggregate
principal amount of convertible senior notes due 2021 (the “Securities”), which
are convertible into shares of the Company’s common stock, par value $0.000001
per share (the “Common Stock”). The Securities will be entitled to the benefits
of a Registration Rights Agreement (the “Registration Rights Agreement”), to be
entered into among the Company and the Investors, pursuant to which the Company
will agree, among other things, to file and cause to become effective under the
Securities Act of 1933, as amended (the “Securities Act”), a registration
statement covering the resale of the Securities and the Common Stock issuable
upon conversion of the Securities.

 

3.The purchase price for the Securities shall be paid by a dollar-for-dollar
offset against all interest due to the Investors as of the closing under the
Notes.

 

4.The Securities shall have the terms set forth in each of the convertible
promissory notes (the “Notes”) in the form attached hereto as Exhibit A, to be
issued on the date hereof to each of the Investors.

 

5.The Company and each Investor agrees that, upon the terms and subject to the
conditions set forth herein, each Investor will purchase from the Company and
the Company will issue and sell to each Investor the aggregate principal amount
of the Securities set forth below on such Investor’s signature page for the
aggregate purchase price set forth below on such Investor’s signature page. The
Securities shall be purchased pursuant to the Terms and Conditions for Purchase
of Securities attached hereto as Annex A and incorporated herein by reference as
if fully set forth herein.

 

 

 

 

Aggregate Principal Amount of Securities the Investor Agrees to Purchase:

 

$42,856.59

 

Aggregate Purchase Price of such Securities: $42,856.59

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED BY:

 



 



 

Xtant Medical Holdings, Inc.

a Delaware corporation

 

Name of Investor:

ROS Acquisition Offshore LP

         

By OrbiMed Advisors LLC, solely in its

capacity as Investment Manager

          By: /s/ Daniel Goldberger   By: /s/ W. Carter Neild Name:    Daniel
Goldberger   Print Name:     W. Carter Neild Title:      Chief Executive Officer
  Title:                 Member

 

 

 

 

Aggregate Principal Amount of Securities the Investor Agrees to Purchase:

 

$24,288.41

 

Aggregate Purchase Price of such Securities: $24,288.41

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED BY:

 

 



 

Xtant Medical Holdings, Inc.

a Delaware corporation

 

Name of Investor:

OrbiMed Royalty Opportunities II, LP

         

By OrbiMed ROF II LLC,

Its General Partner

         

By OrbiMed Advisors LLC,

its Managing Member

          By: /s/ Daniel Goldberger   By: /s/ W. Carter Neild Name:     Daniel
Goldberger   Print Name:    W. Carter Neild Title:       Chief Executive Officer
  Title:                Member

 

 

 

 

ANNEX A TO THE SECURITIES PURCHASE AGREEMENT

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.Authorization and Sale of Securities. The Company is proposing to sell $67,145
aggregate principal amount of the Securities to the Investors.

 

2.Agreement to Sell and Purchase the Securities. Upon the terms and subject to
the conditions hereinafter set forth, at the Closing (as defined in Section
3.1), the Company will sell to each Investor, and each Investor will purchase
from the Company, the aggregate principal amount of Securities set forth on such
Investor’s signature page hereto at the purchase price set forth on such
signature page.

 

3.Closings and Delivery of Securities and Funds.

 

3.1The completion of the purchase and sale of the Securities (the “Closing”)
shall occur on January 17, 2017 (the “Closing Date”).

 

3.2The Company’s obligation to issue and sell the Securities to the Investors
shall be subject to the following conditions, any one or more of which may be
waived by the Company: (a) the accuracy of the representations and warranties
made by the Investors and (b) the fulfillment of those undertakings of the
Investors to be fulfilled prior to the Closing.

 

3.3Each Investor’s obligation to accept delivery of the Securities and to pay
for the Securities shall be subject to the following conditions, any one or more
of which may be waived by such Investor: (a) each of the representations and
warranties of the Company made in Section 4 shall be accurate in all material
respects as of the Closing Date; (b) delivery of an officer’s certificate dated
as of the Closing Date regarding the accuracy in material respects of the
Company’s representations and warranties and addressing such other matters as
are customarily addressed in closing certificates; (c) delivery to the Investors
of a customary secretary’s certificate in form reasonably acceptable to the
Investors; (d) the Company and the Investors shall have executed the
Registration Rights Agreement; (e) the Company shall have issued a Note, in the
form attached hereto as Exhibit A, to each of the Investors and (f) the Company
shall have furnished to the Investors such further documents as the Investors
may reasonably request.

 

3.4At the Closing, the purchase price for the Securities shall be paid by each
Investor by a dollar-for-dollar offset against all interest due to the Investor
as of the Closing under the Notes. Such offset shall have the same affect as if
the Investor paid cash to the Company for such Securities and the Company used
such cash to pay to the Investor the interest so offset.

 

 A-1 

 

 

4.Representations, Warranties and Covenants of the Company.

 

The Company hereby represents and warrants to, and covenants with, each Investor
that:

 

4.1When the Notes are issued and delivered pursuant to this Agreement, such
Notes will not be of the same class (within the meaning of Rule 144A under the
Securities Act) as securities of the Company that are listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or that are quoted in a U.S. automated
inter-dealer quotation system.

 

4.2Assuming the accuracy of each Investor’s representations and warranties in
Section 5, the purchase and resale of the Notes pursuant hereto are exempt from
the registration requirements of the Securities Act.

 

4.3No form of general solicitation or general advertising within the meaning of
Regulation D under the Securities Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company, any of its
affiliates or any of its representatives (other than you, as to whom the Company
makes no representation) in connection with the offer and sale of the Notes.

 

4.4None of the Company or any other person acting on its behalf has sold or
issued any securities that would be integrated with the offering of the Notes
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Securities and
Exchange Commission (the “Commission”) in a manner that would require the
registration, under the Securities Act, of the sale of the Notes contemplated by
this Agreement.

 

4.5Each of the Company and its subsidiaries has been duly organized, is validly
existing and in good standing as a corporation, partnership or limited liability
company, as applicable, under the laws of its jurisdiction of organization and
is duly qualified to do business and in good standing as a foreign corporation
or other business entity in each jurisdiction in which its ownership or lease of
property or the conduct of its businesses requires such qualification, except
where the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to (i) have a material adverse
effect on the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, business or prospects of the Company and its
subsidiaries taken as a whole or (ii) materially interfere with the consummation
of the transactions contemplated hereby (collectively, a “Material Adverse
Effect”). Each of the Company and its subsidiaries has all power and authority
necessary to own or hold its properties and to conduct the businesses in which
it is engaged. As of the date of this Agreement, the Company has no subsidiaries
other than Bacterin International, Inc., X-spine Systems Inc. and Xtant Medical,
Inc. and no “significant subsidiaries” (as defined in Rule 405 under the
Securities Act) other than Bacterin International, Inc. and X-spine Systems Inc.

 

 A-2 

 

 

4.6The Company has an authorized capitalization as set forth in the publicly
available Annual Report on Form 10-K filed with the Commission for the fiscal
year ended December 31, 2015, and all of the issued shares of capital stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable. All of the issued shares of capital stock or other ownership
interest of each subsidiary of the Company have been duly authorized and validly
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company, free and clear of all liens, encumbrances, equities or claims,
except for such liens, encumbrances, equities or claims as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

4.7The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes. The Notes have been
duly authorized by the Company and, when duly executed by the Company, will be
validly issued and delivered and will constitute valid and binding obligations
of the Company entitled to the benefits of the Registration Rights Agreement,
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

4.8The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Registration Rights Agreement. The
Registration Rights Agreement has been duly and validly authorized by the
Company, and upon its execution and delivery and, assuming due authorization,
execution and delivery by the other parties thereto, will constitute the valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4.9The Company has all the requisite corporate power and authority to issue the
Common Stock issuable upon conversion of the Notes (the “Underlying Common
Stock”). The Underlying Common Stock has been duly and validly authorized by the
Company and, and when issued upon conversion of the Notes, in accordance with
the terms of the Notes, will be validly issued, fully paid and non-assessable,
and the issuance of the Underlying Common Stock will not be subject to any
preemptive or similar rights.

 

4.10The Company has all requisite corporate power to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly authorized, executed and delivered by the Company.

 

 A-3 

 

 

4.11The issue and sale of the Notes, the issuance of the Underlying Common Stock
upon conversion of the Notes, the execution, delivery and performance by the
Company of the Notes, the Registration Rights Agreement and this Agreement and
the consummation of the transactions contemplated hereby and thereby, will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Company or its subsidiaries, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which any of them is bound or to which any of their respective
properties or assets is subject, (ii) result in any violation of the provisions
of the charter or by-laws (or similar organizational documents) of the Company
or any of its subsidiaries, or (iii) result in any violation of any statute or
any judgment, order, decree, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company or any of its subsidiaries
or any of their respective properties or assets, except, with respect to clauses
(i) and (iii), conflicts or violations that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and except
as set forth in the Public Disclosure Documents.

 

4.12No consent, approval, authorization or order of, or filing, registration or
qualification with any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their respective
properties or assets is required for the issue and sale of the Notes, the
issuance of the Underlying Common Stock upon conversion of the Notes, the
execution, delivery and performance by the Company of the Notes, the
Registration Rights Agreement and this Agreement, and the consummation of the
transactions contemplated hereby, except for such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
of the Notes.

 

4.13The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) of the Exchange Act) that complies
with the requirements of the Exchange Act and that has been designed by, or
under the supervision of, the Company’s principal executive and principal
financial officers, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States. The Company maintains internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of the Company’s financial
statements in conformity with accounting principles generally accepted in the
United States and to maintain accountability for its assets, (iii) access to the
Company’s assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for the Company’s
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. As of the date of the most
recent balance sheet of the Company and its consolidated subsidiaries reviewed
or audited by EKS&H LLP and the audit committee of the board of directors of the
Company, there were no material weaknesses in the Company’s internal controls.

 

 A-4 

 

 

4.14The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act), (ii) such disclosure controls
and procedures are designed to ensure that the information required to be
disclosed by the Company and its subsidiaries in the reports they file or submit
under the Exchange Act is accumulated and communicated to management of the
Company and its subsidiaries, including their respective principal executive
officers and principal financial officers, as appropriate, to allow timely
decisions regarding required disclosure to be made; and (iii) such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established.

 

4.15Since the date of the most recent balance sheet of the Company and its
consolidated subsidiaries reviewed or audited by EKS&H LLP and the audit
committee of the board of directors of the Company, (i) the Company has not been
advised of or become aware of (A) any significant deficiencies in the design or
operation of internal controls, that could adversely affect the ability of the
Company or any of its subsidiaries to record, process, summarize and report
financial data, or any material weaknesses in internal controls, and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls of the Company and each of its
subsidiaries; and (ii) there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

 

4.16There is and has been no failure on the part of the Company and any of its
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

 

4.17Since the date of the latest audited financial statements included in the
Public Disclosure Documents (as defined below) and except as disclosed therein,
neither the Company nor any of its subsidiaries has (i) sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
court or governmental action, order or decree, (ii) issued or granted any
securities (other than pursuant to (x) employee benefit plans, qualified stock
option plans, other employee compensation plans or non-employee director
compensation programs in existence on the date hereof and described in the
Public Disclosure Documents or (y) options, warrants or rights outstanding on
the date hereof, (iii) incurred any liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business, (iv) entered into any transaction not in the
ordinary course of business (other than as described in the Public Disclosure
Documents (without giving effect to any supplements or amendments thereto after
the execution and delivery of this Agreement)), or (v) declared or paid any
dividend on its capital stock, and, since such date, there has not been any
change in the capital stock, partnership or limited liability company interests,
as applicable, or long-term debt of the Company or any of its subsidiaries
(other than as described in the Public Disclosure Documents (without giving
effect to any supplements or amendments thereto after the execution and delivery
of this Agreement)) or any adverse change, or any development involving a
prospective adverse change, in or affecting the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, management,
business or prospects of the Company and its subsidiaries, taken as a whole, in
each case except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The reports required to be filed by
the Company under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, together with any materials filed or furnished by the Company under the
Exchange Act, whether or not any such reports were required, are referred to
herein, collectively, as the “Public Disclosure Documents”.

 

 A-5 

 

 

4.18The Company and each of its subsidiaries has good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects, except to the extent such liens, encumbrances and defects do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries. All assets held under lease by the Company or any of its
subsidiaries are held by them under valid, subsisting and enforceable leases,
with such exceptions as do not materially interfere with the use made and
proposed to be made of such assets by the Company or any of its subsidiaries.

 

4.19The Company and each of its subsidiaries have, and have operated in
compliance with, such permits, licenses, patents, franchises, certificates of
need, exemptions, clearances and other approvals or authorizations of
governmental or regulatory authorities (“Permits”) as are necessary under
applicable law to own their properties and conduct their businesses in the
manner described in the Public Disclosure Documents, except for any of the
foregoing that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company and each of its
subsidiaries have fulfilled and performed all of its obligations with respect to
the Permits, and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
impairment of the rights of the holder or any such Permits, except for any of
the foregoing that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Company, nor any of its
subsidiaries has received written notice of any revocation, termination or
modification of any such Permits or otherwise has any reason to believe that any
such Permits will be revoked, terminated or modified or not be renewed in the
ordinary course.

 

 A-6 

 

 

4.20The Company and its subsidiaries own, or have obtained valid and enforceable
licenses for, or other rights to use, the inventions, patent applications,
patents, trademarks (both registered and unregistered), tradenames, service
names, copyrights, trade secrets and other proprietary information described in
Public Disclosure Documents as being owned or licensed by them or which are
necessary for the conduct of their respective businesses as currently conducted
or as proposed to be conducted (including the commercialization of products or
services described in the Public Disclosure Documents as under development),
except where the failure to own, license or have such rights could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (collectively, “Intellectual Property”). Except as disclosed in
Public Disclosure Documents, and except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) there
are no third parties who have or, to the Company’s knowledge, will be able to
establish rights to any Intellectual Property, except for, and to the extent of,
the ownership rights of the owners of the Intellectual Property which the Public
Disclosure Documents disclose is licensed to the Company or any of its
subsidiaries; (ii) to the Company’s knowledge, there is no infringement by third
parties of any Intellectual Property; (iii) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s or its subsidiaries’ rights in or to any Intellectual
Property, and the Company is unaware of any facts which could form a reasonable
basis for any such action, suit, proceeding or claim; (iv) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the validity, enforceability or scope of any Intellectual
Property, and the Company is unaware of any facts which could form a reasonable
basis for any such action, suit, proceeding or claim; (v) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company or any of its subsidiaries infringes or otherwise
violates (or would, upon the commercialization of any product or service
described in the Public Disclosure Documents as under development, infringe or
violate) any patent, trademark, tradename, service name, copyright, trade secret
or other proprietary rights of others, and the Company is unaware of any facts
which could form a reasonable basis for any such action, suit, proceeding or
claim; (vi) the Company and its subsidiaries have complied with the terms of
each agreement pursuant to which Intellectual Property has been licensed to the
Company or any of its subsidiaries, and all such agreements are in full force
and effect; (vii) to the Company’s knowledge, there is no patent or patent
application that contains claims that interfere with the issued or pending
claims of any of the Intellectual Property or that challenges the validity,
enforceability or scope of any of the Intellectual Property; and (viii) to the
Company’s knowledge, there is no prior art that may render any patent
application within the Intellectual Property unpatentable that has not been
disclosed to the U.S. Patent and Trademark Office.

 

4.21There are no legal or governmental proceedings pending to which the Company
or any of its subsidiaries is a party or of which any property or assets of the
Company or any of its subsidiaries is the subject that could, individually or in
the aggregate, reasonably be expected to (i) have a Material Adverse Effect,
except as described in the Public Disclosure Documents, or (ii) have a material
adverse effect on the performance by the Company of this Agreement, the Notes or
the Registration Rights Agreement or on the consummation of any of the
transactions contemplated hereby or thereby. To the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
others.

 

 A-7 

 

 

4.22Neither the Company nor any of its subsidiaries: (i) is in violation of its
charter or by-laws (or similar organizational documents), (ii) is in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant, condition or other obligation contained in any indenture, mortgage,
deed of trust, loan agreement, license or other agreement or instrument to which
it is a party or by which it is bound or to which any of its properties or
assets is subject, or (iii) is in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or its property or assets or has failed to obtain any license, permit,
certificate, franchise or other governmental authorization or permit necessary
to the ownership of its property or to the conduct of its business, except in
the case of clauses (ii) and (iii), to the extent any such default, violation or
failure could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

4.23The Company and its subsidiaries and their respective properties, assets and
operations are in compliance with, and the Company and each of its subsidiaries
hold all permits, authorizations and approvals required under, Environmental
Laws (as defined below), except to the extent that failure to so comply or to
hold such permits, authorizations or approvals could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
Company’s knowledge, there are no past, present or reasonably anticipated future
events, conditions, circumstances, activities, practices, actions, omissions or
plans that, individually or in the aggregate, could reasonably be expected to
give rise to any material costs or liabilities to the Company or any of its
subsidiaries under, or to interfere with or prevent compliance by the Company or
any of its subsidiaries with, Environmental Laws; except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, neither the Company nor any of its subsidiaries (i) is the
subject of any investigation, (ii) has received any notice or claim, (iii) is a
party to or affected by any pending or, to the Company’s knowledge, threatened
action, suit or proceeding, (iv) is bound by any judgment, decree or order or
(v) has entered into any agreement, in each case relating to any alleged
violation of any Environmental Law or any actual or alleged release or
threatened release or cleanup at any location of any Hazardous Materials (as
defined below) (as used herein, “Environmental Law” means any federal, state,
local or foreign law, statute, ordinance, rule, regulation, order, decree,
judgment, injunction, permit, license, authorization or other binding
requirement, or common law, relating to health, safety or the protection,
cleanup or restoration of the environment or natural resources, including those
relating to the distribution, processing, generation, treatment, storage,
disposal, transportation, other handling or release or threatened release of
Hazardous Materials, and “Hazardous Materials” means any material (including,
without limitation, pollutants, contaminants, hazardous or toxic substances or
wastes) that is regulated by or may give rise to liability under any
Environmental Law).

 

 A-8 

 

 

4.24The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date hereof,
subject to permitted extensions, and have paid all taxes due, and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries, nor does the Company have any knowledge of any tax deficiencies
that have been, or could reasonably be expected to be asserted against the
Company and each of its subsidiaries, that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.25Neither the Company nor any of its subsidiaries is, and, after giving effect
to the offer and sale of the Notes and the application of the proceeds
therefrom, none of them will be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, and the rules and regulations of
the Commission thereunder.

 

4.26The Company and its affiliates have not taken, directly or indirectly, any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Notes.

 

4.27Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, after due inquiry, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or any of its
subsidiaries, has in the course of its actions for, or on behalf of, the Company
or any of its subsidiaries: (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official, “foreign office” (as defined in the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”)) or employee from corporate funds; (iii)
violated or is in violation of any provision of the FCPA, the Bribery Act 2010
of the United Kingdom, as amended, or any other applicable anti-corruption or
anti-bribery laws or statutes; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any domestic government official,
foreign official or employee; and the Company and its subsidiaries and, to the
knowledge of the Company, the Company’s affiliates have conducted their
respective businesses in compliance with the FCPA, the Bribery Act 2010 of the
United Kingdom, as amended, and any other applicable anti-corruption or
anti-bribery laws or statutes, and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

4.28The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

 A-9 

 

 

4.29Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, after due inquiry, any director, officer, agent, employee or affiliate
of the Company or any of its subsidiaries (i) is currently subject to or the
target of any sanctions administered or enforced by the Office of Foreign Assets
Control of the U.S. Treasury Department, the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”); or (ii) located,
organized or resident in a country that is the subject of Sanctions (including,
without limitation, Cuba, Iran, North Korea, Sudan, and Syria); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person, or in any country or territory, that currently is the
subject or target of Sanctions or in any other manner that will result in a
violation by any person (including any person participating in the transaction
whether as an underwriter, advisor, investor or otherwise) of Sanctions. The
Company and its subsidiaries have not knowingly engaged in for the past five (5)
years, are not now knowingly engaged in, and will not engage in, any dealings or
transactions with any individual or entity, or in any country or territory, that
at the time of the dealing or transaction is or was the subject or target of
Sanctions.

 

4.30There are no contracts or other documents that would be required to be
described in a registration statement filed under the Securities Act or filed as
exhibits to a registration statement of the Company pursuant to Item 601(b)(10)
of Regulation S-K that have not been described in the Public Disclosure
Documents.

 

4.31No relationship, direct or indirect, that would be required to be described
in a registration statement of the Company pursuant to Item 404 of Regulation
S-K, exists between or among the Company and its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
and its subsidiaries, on the other hand, that has not been described in the
Public Disclosure Documents.

 

4.32No labor disturbance by or dispute with the employees of the Company or any
of its subsidiaries exists or, to the knowledge of the Company, is imminent that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

4.33None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

 

 A-10 

 

 

4.34The Company and each of its subsidiaries carry, or are covered by, insurance
from insurers of recognized financial responsibility in such amounts and
covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries. All policies of
insurance of the Company and its subsidiaries are in full force and effect; the
Company and each of its subsidiaries are in compliance with the terms of such
policies in all material respects; and neither the Company nor any of its
subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, there are
no claims by the Company or any of its subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

4.35Each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in compliance with its
terms and with the requirements of all applicable statutes, rules and
regulations including ERISA and the Code; (ii) no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
with respect to any Plan excluding transactions effected pursuant to a statutory
or administrative exemption; (iii) with respect to each Plan subject to Title IV
of ERISA: (A) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur, (B) no Plan is or is
reasonably expected to be “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA), (C) there has been no filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan or the receipt
by the Company or any member of its Controlled Group from the Pension Benefit
Guaranty Corporation or the plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (D) no conditions contained in Section 303(k)(1)(A) of ERISA for
imposition of a lien shall have been met with respect to any Plan and (E)
neither the Company or any member of its Controlled Group has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA) (“Multiemployer Plan”); (iv) no Multiemployer Plan is, or is expected to
be, “insolvent” (within the meaning of Section 4245 of ERISA), in
“reorganization” (within the meaning of Section 4241 of ERISA), or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 304 of ERISA); and (v) each Plan that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or by failure to act, which would cause the loss of such
qualification.

 

 A-11 

 

 

4.36No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock or other ownership interests,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as described in the
Public Disclosure Documents.

 

4.37Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
could give rise to a valid claim against any of them for a brokerage commission,
finder’s fee or like payment in connection with the sale of the Notes.

 

4.38Neither the Company nor any of its subsidiaries is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, nor any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

 A-12 

 

 

4.39Except as described in the Public Disclosure Documents, and except, in each
case, where such event could not, individually or in the aggregate, reasonably
be expect to have a Material Adverse Effect, the Company and each of its
subsidiaries: (i) has not received any unresolved U.S. Food and Drug
Administration (“FDA”) or similar governmental agency or body (“Governmental
Authority”) written notice of inspectional observations, Form 483, written
notice of adverse filing, warning letter, untitled letter or other similar
correspondence or notice from the FDA, or any other court or arbitrator or
federal, state, local or foreign governmental or regulatory authority, alleging
or asserting material noncompliance with the Federal Food, Drug and Cosmetic Act
(21 U.S.C. § 301 et seq.), or received any written requests or requirements to
make material changes to the Company products by the FDA or any other
Governmental Authority, (ii) is and has been in compliance with applicable
health care laws, including, the Federal Food, Drug and Cosmetic Act (21 U.S.C.
§ 301 et seq.), the federal Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the
civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the criminal False Claims
Law (42 U.S.C. § 1320a-7b(a)), the Civil Monetary Penalties Law (42 U.S.C. §
1320a-7a), the Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h), all
criminal laws relating to health care fraud and abuse, including but not limited
to 18 U.S.C. Sections 286 and 287, and the health care fraud criminal provisions
under the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C.
§ 1320d et seq.) (“HIPAA”), the exclusion laws (42 U.S.C. § 1320a-7), Medicare
(Title XVIII of the Social Security Act), Medicaid (Title XIX of the Social
Security Act), HIPAA, as amended by the Health Information Technology for
Economic and Clinical Health Act of 2009, and the regulations promulgated
pursuant to such laws, and comparable state laws, and all other foreign,
federal, state and local laws relating to the regulation of the Company and its
subsidiaries (collectively, “Health Care Laws”), (iii) has not engaged in
activities which are, as applicable, cause for false claims liability, civil
penalties, or mandatory or permissive exclusion from Medicare, Medicaid, or any
other state health care program or federal health care program, (iv) possesses
all Permits and supplements or amendments thereto required by any such Health
Care Laws and/or to carry on its businesses as currently conducted as described
in the Public Disclosure Documents (“Authorizations”), and such Authorizations
are valid and in full force and effect and neither the Company nor any of its
subsidiaries is in violation of any term of any such Authorizations, (v) has not
received written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Authority alleging that any product, operation or activity is in material
violation of any Health Care Laws or Authorizations and has no knowledge that
any such Governmental Authority has threatened any such claim, litigation,
arbitration, action, suit, investigation or proceeding, (vi) has not received
written notice that any Governmental Authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such Governmental Authority has threatened such action, (vii)
has filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments thereto as required by any Health Care Laws or Authorizations and all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete, correct and not
misleading on the date filed (or were corrected or supplemented by a subsequent
submission), (viii) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety,
efficacy or regulatory compliance of any product or any alleged product defect
or violation and, to the Company’s knowledge, there are no facts which are
reasonably likely to cause, and the Company has not received any written notice
from the FDA or any other Governmental Authority regarding, a material recall,
market withdrawal or replacement of any Company product sold or intended to be
sold by the Company, a material change in the marketing classification or a
material adverse change in the labeling of any such Company products, or a
termination or suspension of the manufacturing, marketing, or distribution of
such Company products, (ix) is not a party to any corporate integrity agreement,
deferred prosecution agreement, monitoring agreement, consent decree, settlement
order, or similar agreements, or has any reporting obligations pursuant to any
such agreement, plan or correction or other remedial measure entered into with
any Governmental Authority, (x) has not, nor has any officer, director,
employee, agent or, to the knowledge of the Company, any distributor of the
Company, made an untrue statement of a material fact or a fraudulent statement
to the FDA or any other Governmental Authority, failed to disclose a material
fact required to be disclosed to the FDA or any other Governmental Authority, or
committed an act, made a statement, or failed to make a statement, in each such
case, related to the business of the Company that, at the time such disclosure
was made, would reasonably be expected to provide a basis for the FDA to invoke
its policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10, 1991) or for
the FDA or any other Governmental Authority to invoke any similar policy, (xi)
has not, nor has any officer, director, employee, or, to the knowledge of the
Company, any agent or distributor of the Company, been debarred or convicted of
any crime or engaged in any conduct for which debarment is mandated by 21 U.S.C.
§ 335a(a) or any similar law or authorized by 21 U.S.C. § 335a(b) or any similar
law applicable in other jurisdictions in which Company products or Company
product candidates are sold or intended by the Company to be sold, and (xii)
neither the Company, its subsidiaries nor their officers, directors, employees,
agents or contractors has been or is currently debarred, suspended or excluded
from participation in the Medicare and Medicaid programs or any other state or
federal health care program.

 

 A-13 

 

 

4.40The preclinical tests and clinical trials conducted or sponsored by, or on
behalf of the Company and its subsidiaries were and, if still pending, are being
conducted in all material respects in accordance with protocols filed with the
appropriate regulatory authorities for each such test or trial, as the case may
be, and with standard medical and scientific research procedures and applicable
laws, regulations and Authorizations, including without limitation, those of the
FDA; each description of the results of such tests and trials contained in the
Public Disclosure Documents is accurate and complete in all material respects
and fairly presents the data derived from such tests and trials, and the Company
and its subsidiaries have no knowledge of any other studies or tests, the
results of which are inconsistent with, or otherwise call into question, the
results described or referred to in the Public Disclosure Documents; and neither
the Company nor any of its subsidiaries has received any notices or other
correspondence from the FDA, the U.S. Department of Health and Human Services or
any committee thereof or from any other U.S. or foreign government or drug or
medical device regulatory agency requiring the termination, suspension or
modification of any clinical trials..

 

4.41So long as any of the Notes or the Underlying Common Stock are outstanding,
the Company will furnish at its expense, upon request, to the holders of the
Notes or the Underlying Common Stock and prospective purchasers of the Notes or
the Underlying Common Stock the information, if any, required by Rule 144A(d)(4)
under the Securities Act.

 

4.42The Company and its affiliates will not take, directly or indirectly, any
action designed to or that has constituted or that reasonably could be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the sale of the Notes.

 

 A-14 

 

 

4.43The Company agrees not to sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the Securities
Act) that would be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the sale of the Notes to
the Investors. The Company will take any reasonable precautions designed to
insure that any offer or sale, direct or indirect of any Notes or any
substantially similar security issued by the Company, within six months
subsequent to the date on which the distribution of the Notes has been
completed, is made under restrictions and other circumstances reasonably
designed not to affect the status of the sale of the Notes contemplated by this
Agreement, as transactions exempt from the registration provisions of the
Securities Act, including any sales pursuant to Rule 144A under, or Regulation D
of, the Securities Act.

 

4.44In connection with any offer or sale of the Notes, the Company will not
engage, and will cause its affiliates and any person acting on its behalf not to
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act), or any “public offering” within
the meaning of Section 4(a)(2) of the Securities Act in connection with any sale
of the Notes.

 

4.45The Company agrees to reserve and keep available at all times, free of
preemptive rights, a sufficient number of Underlying Common Stock to enable the
Company to satisfy any obligations to issue Underlying Common Stock upon
conversion of the Notes.

 

4.46On and after the date hereof to, and including, the Closing Date, the
Company will not do or authorize any act that would result in an adjustment of
the conversion rate of the Notes.

 

5.Representations, Warranties and Covenants of the Investors.

 

Each Investor hereby represents and warrants to, and covenants with, the Company
that:

 

5.1 (1)Each Investor is (a) either a QIB as defined in Rule 144A under the
Securities Act, or an institutional accredited investor as defined in Rule
501(a)(1), (a)(2), (a)(3), or (a)(7) under the Securities Act, as presently in
effect, (b) aware that the sale to it is being made in reliance on a private
placement exemption from registration under the Securities Act, and
(c) acquiring the Securities for its own account or for the account of a QIB or
an institutional accredited investor.

 

(2)Each Investor understands and agrees on behalf of itself and on behalf of any
investor account for which it is purchasing the Securities and Common Stock
issuable upon conversion of the Securities, that the Securities and Common Stock
issuable upon conversion of the Securities are being offered in a transaction
not involving any public offering within the meaning of the Securities Act, that
the Securities and Common Stock issuable upon conversion of the Securities have
not been, and will not be, registered under the Securities Act and that (a) if
it decides to offer, resell, pledge or otherwise transfer any of the Securities
or Common Stock issued upon conversion of the Securities, such Securities and
Common Stock may be offered, resold, pledged or otherwise transferred only (i)
to a person whom the seller reasonably believes is a QIB in a transaction
meeting the requirements of Rule 144A, (ii) pursuant to any other exemption from
the registration requirements of the Securities Act, including Rule 144 under
the Securities Act (if available), (iii) pursuant to an effective registration
statement under the Securities Act, or (iv) to the Company, or one of its
subsidiaries, in each of cases (i) through (iv) in accordance with any
applicable securities laws of any state of the United States.

 

 A-15 

 

 

(3)Each Investor understands that the Securities and Common Stock issued upon
conversion of the Securities will, unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144, and will bear a legend that reflects the restricted
nature of the securities.

 

(4)Each Investor:

 

(a)is able to fend for itself in the transactions contemplated hereby;

 

(b)has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Securities; and

 

(c)has the ability to bear the economic risks of its prospective investment and
can afford the complete loss of such investment.

 

(5)Each Investor acknowledges that (a) it has conducted its own investigation of
the Company and the terms of the Securities, (b) it has had access to, and has
had an adequate opportunity to review, (i) all information the Company has filed
with and furnished to the Commission, (ii) all information set forth in such
filings and (iii) such financial and other information as it deems necessary to
make its decision to purchase the Securities, and (c) it has been offered the
opportunity to ask questions of the Company, and received such answers thereto,
as it deemed necessary in connection with the decision to purchase the
Securities.

 

(6)Each Investor understands that the Company, and others will rely upon the
truth and accuracy of the foregoing representations, acknowledgements and
agreements and agrees that if any of the representations and acknowledgements
deemed to have been made by its purchase of the Securities are no longer
accurate, such Investor shall promptly notify the Company. If such Investor is
acquiring the Securities as a fiduciary or agent for one or more investor
accounts, it represents that it has sole investment discretion with respect to
each such account and it has full power to make the foregoing representations,
acknowledgements and agreements on behalf of such account.

 

 A-16 

 

 

5.2Each Investor acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issuance of the Securities (including any filing of a
registration statement), in any jurisdiction outside the United States where
action for that purpose is required. Each Investor outside the United States
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense.

 

5.3When the Securities are issued in accordance with the terms of this
Agreement, all interest obligations owed by the Company to such Investor on
account of the Investor’s Notes will be current.

 

5.4Each Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and this Agreement constitutes a valid, binding and
enforceable obligation of such Investor, except as the enforceability of the
Agreement may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally.

 

5.5The entry into and performance of this Agreement by each Investor and the
consummation by such Investor of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
Investor, (ii) conflict with, or constitute a default under, or give to others
any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument to which such Investor is party, or (iii)
result in the violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Investor,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Investor to perform its obligations hereunder.

 

5.6Each Investor understands that nothing in this Agreement, information the
Company has filed with and furnished to the Commission or any other materials
presented to such Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Each Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Securities and has made its own assessment and has satisfied itself concerning
the relevant tax and other economic considerations relevant to its investment in
the Securities.

 

 A-17 

 

 

6.Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investors herein
shall survive the execution of this Agreement, the delivery to the Investors of
the Securities being purchased and the payment therefor.

 

7.Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the domestic United
States, by first-class registered or certified mail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) otherwise by
International Federal Express or facsimile, and shall be deemed given (i) if
delivered by first-class registered or certified mail, three (3) business days
after so mailed, (ii) if delivered by a nationally recognized overnight carrier,
one business day after so mailed, (iii) if delivered by International Federal
Express, two (2) business days after so mailed and (iv) if delivered by
facsimile, upon electronic confirmation of receipt and shall be delivered as
addressed as follows:

 

if to the Company, to:

 

Xtant Medical Holdings, Inc.

600 Cruiser Lane

Belgrade, Montana 59714

Attention: President

 

if to the Investors, at each Investor’s address on the signature page hereto, or
at such other address or addresses as may have been furnished to the Company in
writing.

 

8.Changes. Except as contemplated herein, this Agreement may not be modified or
amended except pursuant to an instrument in writing signed by the Company and
each Investor.

 

9.Headings. The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.

 

10.Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

11.Applicable Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. Each of the Company and each
Investor agrees that any suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted only in
any State or U.S. federal court in The City of New York and County of New York
and waives any objection that such party may now or hereafter have to the laying
of venue of any such suit, action or proceeding, and irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

 

 A-18 

 

 

12.Waiver of Jury Trial. Each of the Company and each Investor hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

13.Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

14.Payment of Expenses. The Company agrees to pay on demand all expenses of the
Investors incurred in connection with the Investors’ review, consideration and
evaluation of this Agreement, the Securities and the Registration Rights
Agreement, including the rights and remedies available to it in connection
therewith, and the negotiation, preparation, execution and delivery of this
Agreement, the Securities and the Registration Rights Agreement.

 

 A-19 

 

 

Exhibit A

 

Form of Convertible Promissory Note

 

[See Attached.]

 

 Ex A-1 

